 Fill in this information to identify the case:
 Debtor name Steel City Pops DTX, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                     Check if this is an
                                                ALABAMA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 A-Thompson                                                     Business Debt                                                                                             $10,339.43
 Refrigeration
 ATTN: Accts.
 Payable
 3214 N. Houston
 School Rd
 Lancaster, TX 75134
 AmREIT Casa Linda,                                             Business Lease                                                                                              $2,544.35
 LP
 c/o EDENS
 8 Greenway Plaza,
 Ste. 1000
 Houston, TX 77046
 Casa Linda (Edens)                                             Business Debt                                                                                               $1,310.91
 LLC
 P.O. Box 536856,
 Dpt. 2641
 Atlanta, GA
 30353-6856
 Cintas Corporation                                             Business Debt                                                                                               $1,249.24
 #085
 P.O. Box 650838
 Dallas, TX
 75265-0838
 FW Waterside                                                   Business Lease                                                                                              $5,472.61
 Commercial, LLC
 c/o Corporation
 Service Company
 251 Little Falls Drive
 Wilmington, DE
 19808
 Hill Country Dairies                                           Business Debt                                                                                               $3,028.00
 P.O. Box 80467
 Austin, TX 78708
 John R. Ames                                                   Business Debt                                                                                               $1,674.94
 P.O. Box 139066
 Dallas, TX
 75313-9066

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




              Case 19-04692-DSC11                             Doc 2     Filed 11/14/19 Entered 11/14/19 15:12:35                                           Desc Main
                                                                       Document      Page 1 of 3
 Debtor    Steel City Pops DTX, LLC                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Lavo Properties,                                               Business Debt                                                                                               $8,723.14
 LLC
 2800 North
 Henderson Ave. Ste.
 200
 Dallas, TX 75206
 Marx Brothers, Inc.                                            Business Debt                                                                                               $2,518.84
 3100 Second
 Avenue South
 Birmingham, AL
 35233
 Nizarali Moosa                                                 Business Debt                                                                                               $2,245.00
 P.O. Box 211354
 Dallas, TX 75211
 Pacific Bag                                                    Business Debt                                                                                               $1,290.00
 15300
 Woodinville-Redmo
 nd Rd.
 Woodinville, WA
 98072
 Peachtree                                                      Business Debt                                                                                             $13,345.76
 Commodities
 3295 River
 Exchange Dr. Ste.
 110
 Norcross, GA 30092
 Piedmont Springs                                               Business Debt                                                                                               $1,159.32
 6553 Warren Drive
 Norcross, GA
 30093-1116
 Polar Tech                                                     Business Debt                                                                                               $8,632.02
 Industries, Inc.
 Payment Processing
 P.O. Box 5930
 Bloomington, IL
 61702-5930
 Pomona                                                         Business Debt                                                                                               $3,000.00
 Distributors
 P.O. Box 720241
 Dallas, TX 75372
 Pratt Corrugated                                               Business Debt                                                                                               $1,050.52
 Holdings, Inc.
 P.O. Box 933949
 Atlanta, GA
 31193-3949
 Premier Ingredients                                            Business Debt                                                                                               $3,129.60
 2624 Driftwood
 Drive
 Mesquite, TX 75150




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




              Case 19-04692-DSC11                             Doc 2     Filed 11/14/19 Entered 11/14/19 15:12:35                                           Desc Main
                                                                       Document      Page 2 of 3
 Debtor    Steel City Pops DTX, LLC                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Simon Property                                                 Business Lease                                                                                              $3,847.00
 Group (Texas), LP
 M.S. Management
 Associates, Inc.
 225 West
 Washington Street
 Indianapolis, IN
 46204-3438
 SolvChem, Inc.                                                 Business Debt                                                                                               $3,304.66
 P.O. Box 4652, Dept.
 447
 Houston, TX
 77210-4652
 Sunnyvale Honey                                                Business Debt                                                                                               $1,200.00
 Producers
 235 Barnes Bridge
 Road
 Sunnyvale, TX
 75182




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




              Case 19-04692-DSC11                             Doc 2     Filed 11/14/19 Entered 11/14/19 15:12:35                                           Desc Main
                                                                       Document      Page 3 of 3
